Citation Nr: 0027605	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative status left medial meniscectomy, with severe 
degenerative changes (left knee disorder herein), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision dated in July 
1992, which, in pertinent part, confirmed and continued a 
20 percent evaluation for service-connected left knee 
disorder, formerly characterized as postoperative status, 
left medial meniscectomy.  A November 1993 RO rating decision 
granted a 30 percent evaluation for disability presently 
characterized as postoperative status, left medial 
meniscectomy, with severe degenerative changes.  

In August 1996, the Board remanded the appeal for due process 
considerations, primarily, the ambiguity of the veteran's 
choice of representation.  In March 1997, the matter was 
again remanded for other due process considerations which 
arose since the time of the 1996 remand, concerning the lack 
of adequate notice of a requested hearing before a Member of 
the Board sitting at the RO (Travel Board hearing).  A Travel 
Board hearing was conducted in October 1997.

In March 1999, the Board denied a claim of entitlement to 
service connection for hypertension, and a claim for an 
evaluation in excess of 10 percent for service-connected 
scar, postoperative ganglionectomy, right foot.  The veteran 
was notified of these determinations, and these matters are 
no longer before the Board.  At that time, the Board also 
requested development of the left knee claim, to include 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  The requested 
development was satisfactorily completed.  

It is additionally noted that in June 2000, the RO increased 
to 50 percent the evaluation for post-traumatic stress 
disorder and assigned a total rating for compensation 
purposes, based on unemployability due to service-connected 
disabilities.  


FINDING OF FACT

The veteran's service-connected postoperative status, left 
medial meniscectomy, with severe degenerative changes, is 
manifested by: left knee range of motion from 15 degrees of 
extension to 90 degrees of flexion, with marked crepitus, 
some tenderness to palpation along both the medial and 
lateral facets, medial joint line, and medial femoral 
condyle, with mild ligamentous laxity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 per cent 
for service-connected postoperative status, left medial 
meniscectomy, with severe degenerative changes, based on 
limitation of motion with pain due to arthritis, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (1999).  

2.  The evidence supports the assignment of a separate 10 
percent rating for slight lateral instability of the left 
knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, service connection was initially granted for 
residuals of in-service left knee injury and later in-service 
re-injury, status post (in-service) medial collateral 
ligament repair, and medial meniscectomy, with continued left 
knee instability.  The veteran's left knee disorder, 
characterized as residuals of a left medial meniscectomy, 
with instability of the knee, was evaluated under Diagnostic 
Code 5259 for removal of the semilunar cartilage, 
symptomatic.  Then, effective in 1986, after the veteran 
underwent surgical arthroscopy, with a partial left 
meniscectomy, and synovial and chondromalacia patella 
shavings, the service-connected left knee disability was 
rated by analogy to other impairment of the knee, with 
lateral instability, under Diagnostic Code 5257.  A 20 
percent evaluation was assigned for a time thereafter.  The 
present 30 percent evaluation has been in effect from March 
1992, as per a November 1993 RO rating decision which 
recognized that the veteran's service-connected left knee 
disorder included severe degenerative changes, warranting 
consideration of Diagnostic Codes 5010, for traumatic 
arthritis, as well as 5257.  

Controlling laws and regulations provide that traumatic and 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260 limitation of flexion of a knee is 
rated as 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a 
(1999).  Under Diagnostic Code 5261, a 20 percent rating is 
assigned for limitation of extension of the knee to 15 
degrees.  A 30 percent rating is assigned for limitation of 
extension to 20 degrees and a 40 percent rating is assigned 
if limitation of extension is shown to be to 30 degrees.  A 
50 percent rating is assigned if limitation of extension is 
shown to be to 45 degrees.  Additionally, a 40 percent or 
higher evaluation is assigned under Diagnostic Code 5256 for 
varying degrees of ankylosis of the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if the resulting 
impairment is "slight."  If these symptoms cause 
"moderate" impairment of the knee, a 20 percent rating is 
to be assigned.  A 30 percent rating is reserved for those 
situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.

The VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities. Specifically, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 09-98 (August 14, 1998).  Specifically, 
General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, which provides for the presence of 
arthritis due to trauma, and 5257 which provides for 
instability. General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 based upon instability of 
the knee, the veteran may also be entitled to a separate 
rating for arthritis if the veteran has limitation of motion 
which at least meets the criteria for a zero percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or Diagnostic Code 5261 (extension limited to 5 degrees 
or more). If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned. General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59. See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

In a May 1992 VA examination for rating purposes, the veteran 
complained of left knee giving way and the need to wear a 
knee brace.  On examination, there was residual instability 
of the left knee.  Motion was possible from 0 degrees to 
flexion of 125 degrees.  There was no evidence of varus 
valgus instability at either 0 or 30 degrees; however, there 
was a mildly positive Lachman's as well as a positive 
anterior Drawer test.  Pivot shift was too painful to test.  
The clinical impression was residuals of left knee injury in 
the military.

When examined by VA in August 1993, the veteran complained of 
left knee pain.  Examination revealed well-healed medial 
arthrotomy, medial parapatellar arthrotomy and arthroscopy 
portal incisions.  There was a small effusion and some 
atrophy.  Range of motion was from 0 degrees extension to 110 
degrees flexion.  There was also pain with extremes of 
flexion.  There was significant patellofemoral crepitus with 
passive range of motion.  There was no evidence of 
ligamentous instability or meniscal tear.  The impression was 
degenerative joint disease of the left knee.

The veteran was again examined for rating purposes in October 
1996.  He complained of worsening knee pain, apparently 
erroneously recorded as right knee pain.  The pain was 
reported to be worse with prolonged ambulation, as well as 
with changes in barometric pressure.  He reported constant 
pain with occasional instability.  Physical examination of 
the left knee revealed well-healed surgical incisions.  
Diffuse tenderness was present over the medial and lateral 
joint lines, as well as over the anterior aspect of the knee.  
No effusion was appreciated.  There was no instability noted 
on stress testing to varus and valgus stresses, or posterior 
drawer testing.  The impression was status post gunshot wound 
and shrapnel wound to the left knee with severe degenerative 
arthritis.

The most recent VA examination was conducted in June 1999.  
The veteran complained of sharp pain, worse when walking for 
any distance more than 10 to 15 steps, and also when bending 
or stooping.  On physical examination, there was a six 
centimeter wound located on the medial parapatellar area.  A 
three centimeter wound was located near the medial collateral 
ligament.  These were well healed.  There was some 
hypertrophy of the scar, but no tenderness to palpation along 
with scar.  A large, palpable osteophyte was noted at the 
medial femoral condyle.  Range of motion was from 15 degrees 
to 90 degrees of flexion.  There was no varus or valgus 
instability.  Marked crepitus was noted at the medial joint 
line as well as the patellofemoral joint with motion.  There 
was significant tenderness to palpation along both the medial 
and lateral facets, as well as the medial joint line and 
medial femoral condyle.  The impression noted a marked 
restriction of motion from 15 degrees of fixed flexion 
contracture to 90 degrees of flexion, with findings 
consistent with a previous medial meniscectomy.  Progressive 
degenerative arthritis of the knee was noted.  The examiner 
indicated that there was severe left knee disability 
secondary to arthritic changes and that the veteran would 
benefit from left total knee arthroplasty.  

VA outpatient treatment notes, dated through 2000, reveal, in 
pertinent part, X-ray studies of July 1997 which showed 
moderately severe degenerative joint disease of the left 
knee.  A March 1998 noted indicates that the veteran 
complained of bilateral knee pain, worse on the left.  He 
noted worsening pain, and giving out.  The range of motion 
was from 0 degrees to 80 degrees flexion.  Crepitus was 
present.  An X-ray disclosed severe tricompartmental 
osteoarthritis of the left knee.  In August 1998, the veteran 
was diagnosed with multiple joint degenerative joint disease, 
severe.  Continued treatment for multiple joint pain is 
shown, including the low back and bilateral knees, which, in 
February 1999, was assessed as muscular pain/osteoarthritis.  
When seen in January 2000, the veteran complained of 
persistent, severe left knee pain.  He was noted to walk with 
the help of a crutch or cane, used mostly to avoid putting 
too much weight on the left knee.  The diagnostic assessment 
was generalized osteoarthritis, producing pain in the knee.  
A February 2000 treatment note discloses that the veteran was 
referred for evaluation of left knee bracing due to old 
traumatic injury.  He complained of instability.  Examination 
disclosed  a distorted knee configuration with mild valgus.  
There was a full range of motion with crepitus and mild 
discomfort.  There was laxity to the anterior cruciate 
ligament.  The collateral ligaments were stable.  No effusion 
was present.  The assessment was severe degenerative joint 
disease of the left knee.  The use of a knee brace was 
planned.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the United States Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups." Id.

The Board can find no basis for an evaluation in excess of 
the present 30 percent rating due to arthritis, even with 
consideration of complaints of pain on motion or use of the 
left knee.  Ankylosis of the knee has not been shown on 
examination.  Left knee motion was shown to be most 
restricted at the June 1999 VA examination, from 15 degrees 
to 90 degrees.  Flexion limited to 90 degrees does not 
warrant even a compensable evaluation under Diagnostic Code 
5260.  Extension limited to 15 degrees warrants a 20 percent 
evaluation pursuant to Diagnostic Code 5261.  The RO, in the 
August 1999 supplemental statement of the case, indicated 
that although the demonstrated range of motion warranted only 
a 20 percent evaluation, a 30 percent evaluation was 
warranted in this case due to more severe limitation due to 
pain.  Although only the August 1993 VA examination 
specifically recorded pain on motion, the record is replete 
with the veteran's complaints of worsening knee pain, with an 
inability to walk for long distances.  Progressive 
degenerative joint disease has been noted, with severe 
resulting disability.  With consideration of 38 C.F.R. § 4.40 
and 4.45, the Board agrees that an additional 10 percent for 
pain, weakness and excess fatigability is appropriate, 
equating to a 30 percent evaluation for disability due to 
arthritis.  

Turning now to whether a separate evaluation is warranted for 
instability under Diagnostic Code 5257, the Board notes that 
during VA examination in May 1992, there was residual 
instability found of the left knee.  Subsequent reports of VA 
rating examinations have been negative for instability.  VA 
outpatient records, however, reflect complaints of the knee 
giving way and most recently, in February 2000, there was 
anterior cruciate ligament laxity.  The veteran has also been 
prescribed a knee brace, which he indicates he must use to 
prevent giving way of the knee.  His complaints of 
instability have been longstanding, although objective 
examination has not always verified instability.  Affording 
him the benefit of the doubt, the Board concludes that a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 5257 for slight instability, in accordance with 
VAOPGCPREC  23-97 (July 1, 1997).  Additionally, with regard 
to Diagnostic Code 5257, the Court has held that this 
Diagnostic Code is not predicated on loss of range of motion, 
and that, as such, sections 4.40 and 4.45 are not for 
application.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee disability.  In this regard, 
the Board notes that there has been no showing that the left 
knee disorder has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  The VA 
treatment evidence indicates that the veteran receives 
treatment for his left knee only a few times a year, if that.  
In the absence of evidence specifically pertaining to the 
degree of severity of service-connected left knee disability 
which might warrant extraschedular consideration, the Board 
finds that a remand for extraschedular consideration is not 
necessary in this case.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An evaluation in excess of 30 percent for service-connected 
postoperative status left medial meniscectomy, with severe 
degenerative changes, based on limitation of motion with pain 
due to arthritis, is denied.  

A separate 10 percent evaluation for left knee instability is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals



 

